UNITED STATES BANKRUPTCY COURT

SOUTHERN DISTRICT OF FLORIDA

FORT LAUDERDALE DIVISION

www.flsb.uscourts.gov

                 
In re:
    )     Chapter 11 Cases
 
    )     Case No. 08-10928-JKO
TOUSA, INC., et al.,
    )     Jointly Administered
 
    )          
Debtors.
    )          
 
    )          

NOTICE OF FILING DEBTOR’S STANDARD MONTHLY OPERATING
REPORT FOR THE PERIOD FROM MARCH 1, 2008 TO MARCH 31, 2008

TO CORE GROUP AND 2002 LIST:

PLEASE TAKE NOTICE that on April 18, 2008, the above-captioned debtors and
debtors in possession filed Debtors’ Standard Monthly Operating Report for the
Period from March 1, 2008 to March 31, 2008 [CP #838] in the above-captioned
chapter 11 cases.

You may access this document free of charge online at www.tousadocket.com under
the “Court Documents” section.

1

You may also call and request a copy by calling Kurtzman Carson Consultants LLC
at (866) 381-9100.

     
Dated: April 23, 2008
 

 
  /s/ M. Natasha Labovitz
 
   
 
  M. Natasha Labovitz
 
  BERGER SINGERMAN, P.A.
 
  Paul Steven Singerman (Florida Bar No. 378860)
 
  200 Biscayne Boulevard, Suite 1000
 
  Miami, FL 33131
 
  Telephone: (305) 755-9500
 
  Facsimile: (305) 714-4340
 
  -and-
 
  KIRKLAND & ELLIS LLP
 
  Richard M. Cieri (New York Bar No. 4207122)
 
  Paul M. Basta (New York Bar No. 2568046)
 
  M. Natasha Labovitz (New York Bar No. 2813251)
 
  Citigroup Center
 
  153 East 53rd Street
 
  New York, NY 10022
 
  Telephone: (212) 446-4800
 
  Facsimile: (212) 446-4900
 
  Co-Counsel to the Debtors

2